DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 12/23/2021 has been entered.
Allowable Subject Matter
Claims 29-31 and 34-36 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art to the claimed invention is to Moakes (GB 2183617). Regarding claim 29, Moakes discloses a dispensing assembly for a liquid container (fig.1-2), comprising:
a ring part (B) configured to be mounted to a liquid container (see fig.2); a resilient member (A, A1; page 1, ll.44-45) positioned in the ring part to be in contact with the liquid contents of the liquid container; a ring member (C) mountable to the ring part to secure the resilient member to the ring part (see fig.2), including an annular flange (see shape of protruding part of C); and a hollow connecting member (D) with an outlet (at marked D1 area and connection to C), which connecting member is releasably securable to the ring member (see area C3 in fig.2), the connecting member including a hollow projecting member (see front portion of D), wherein, when the connecting member is secured to the ring member, the hollow projecting member engages the resilient member so as to urge an opening in the resilient member to permit liquid in the container to pass into the connecting member and subsequently out through the outlet (see page 1, ll.44-59), and wherein the connecting member further includes a valve that is operable to start or stop the flow of liquid out of the outlet of the connecting member ,
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOB ZADEH whose telephone number is (571)270-5201. The examiner can normally be reached Monday-Friday 8am-4pm E.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/B.Z/Examiner, Art Unit 3754                                                                                                                                                                                                        


/Vishal Pancholi/Primary Examiner, Art Unit 3754